     Case 1:19-cr-00249-DAD-BAM Document 61 Filed 11/13/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   ASHLEY HILL
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00249-DAD-BAM
12                       Plaintiff,               STIPULATION TO MODIFY TERM OF
                                                  PRETRIAL RELEASE; ORDER
13   vs.
                                                  JUDGE: Hon. Erica P. Grosjean
14   ASHLEY HILL,
15                      Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that Ashley Hill’s order of release condition (7)(o) be modified to allow Ms.
19   Hill to attend a family Thanksgiving gathering at her mother’s home in Coarsegold, on
20   November 26, 2020, from noon until 5:00 pm. At all times, Ms. Hill would be accompanied by
21   and be in the presence of her grandmother, Barbara Gimbel, who is the court-approved third-
22   party custodian. Travel would be authorized directly to and from the mother’s home in
23   Coarsegold, with no other stops or detours allowed.
24          All other conditions remain in full force and effect. Supervising Pretrial Services Officer
25   Frank Guerrero has no objection to the requested modification.
26   ///
27   ///
28   ///
     Case 1:19-cr-00249-DAD-BAM Document 61 Filed 11/13/20 Page 2 of 2


 1                                                         Respectfully submitted,
 2                                                         McGREGOR SCOTT
                                                           United States Attorney
 3
 4   DATED: November 12, 2020                               /s/ Justin J. Gilio
                                                           JUSTIN J. GILIO
 5                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff
 6
 7                                                         HEATHER E. WILLIAMS
                                                           Federal Defender
 8
 9   DATED: November 12, 2020                              /s/ Charles J. Lee
                                                           CHARLES J. LEE
10                                                         Assistant Federal Defender
                                                           Attorneys for Defendant
11                                                         ASHLEY HILL
12
13                                              ORDER
14          IT IS SO ORDERED that the Home Detention portion of pretrial release condition
15   (7)(o) be modified to allow Ms. Hill on November 26, 2020, to spend Thanksgiving at her
16   mother’s house in Coarsegold for a family gathering from noon until 5:00 pm, in the immediate
17   presence of her Third-Party Custodian Barbara Gimbel at all times.
18          All other conditions remain in full force and effect.
19   IT IS SO ORDERED.
20
21
        Dated:    November 13, 2020                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

      HILL: Stipulation and [Proposed]               -2-
      Order to Modify Pretrial Release
